Title: To George Washington from Major General Philip Schuyler, 22 May 1778
From: Schuyler, Philip
To: Washington, George


                    
                        Dear Sir,
                        Saratoga [N.Y.] May 22d 1778
                    
                    I have the Honor to acknowledge the receipt of your Excellencys favour of the 15th instant which I had the pleasure to receive this morning.
                    Since my last to your Excellency, I have received advice from the Indian Country that the Sentiments of those nations who had Evinced the most unfriendly intentions were greatly changed, that they had resolved to attend the conference at Onondaga where they are now assembled, and that we have reason to believe they mean to Enter into a real friendly alliance with us, previous to this the Onidas & Tuscarara’s had excused themselves to me for not sending a greater number of their Warriors to you alledging that if the Seneca’s should continue in their Hostile disposition it would not be prudent to suffer all their young men to go so far from their Country: Immediately after I received the account of the treaty between France and us I dispatched a message to the Indians with an account thereof—It will doubtless greatly influence the Councels of those convened at Onondaga and also every Tribe in alliance with them; the Ideas your Excellency has  furnished me with to prevent their coming down I will convey to them without delay in a message they will have the Effect you have in view and be otherwise of Singular Service to us. I have to thank your Excellency for the Intelligence you have been so Good to communicate, and to Congratulate you on the Happy aspect of our Affairs may Indulgent Heaven continue to Smile on this Country, & may the present inhabitants & their posterity be Impressed with a gratitude equal to the many Important Services you have rendered them, I am, Dear Sir, with the Sincerest Regard & Esteem your Excellencies Most Obedient Humble Servant.
                    
                        Ph: Schuyler
                    
                